Requestor:   Richard W. Breslin, Esq., County Attorney County of Chenango County Office Building Norwich, N Y 13815
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the chairperson of a county board of supervisors may participate and vote on all matters coming before any county committee on which he sits in an ex-officio capacity. You note that in a 1966 opinion we answered this question in the affirmative. 1966 Op Atty Gen (Inf) 104.
Under section 450 of the County Law, the chairperson of the board of supervisors is an ex-officio member of all committees. Section 450, by its terms, places no limitation on the chairperson's participation as a member of county committees. Compare 1984 Op Atty Gen 64, dealing with provisions of State law specifically limiting the participation of ex-officio members. As noted in our 1966 opinion, "ex-officio member" means a member by virtue of a person's title to a certain office. Ex-officio status, unless restricted by statute, does not limit the participation of the officeholder in the proceedings of the particular committee.
We conclude that the chairperson of a county board of supervisors, as an ex-officio member of county committees, may fully participate in committee proceedings.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.